Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 1-20 are pending.  Claims 10-20 are examined on the merits. Claims 1-9 are withdrawn.   
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 10-20), the species, a cannabinoid, bioenhancer, a pharmaceutically acceptable carrier, excipient, piperidine, tamarind, in the reply filed on April 29, 2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13, 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Llamas (US 20150182455 A1) as evidenced by Rubio et al. (2022, Nature, 12: 2625).
Llamas teaches a method of treating adverse effects of alcohol consumption with cannabiodiol (CBD) for human consumption [0025] at about 0.001-1% weight [0040], as a beverage with water, alcohol [0041], and emulsifiers [0047].  The ethanol is about 2%-6% [0051].  The emulsifier is about 0.5-1.5% [0050].  Water is a type of pharmaceutically acceptable carrier.  Alcohol is a type of bioenhancer because it increases the solubility of the solute.  Emulsifer is a type of excipient.  Rubio et al. teaches excessive alcohol consumption has been associated with different components of the metabolic syndrome, such as arterial hypertension, dyslipidemia, type 2 diabetes or obesity (Abstract).  Therefore, the conditions of Claim 10 and 19-20 is met because the reference teaches treating humans that consume adverse amounts of alcohol which is associated with such consumption and thus the same patient population as claimed would be treated and then would inherently result in the claimed effects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Llamas (US 20150182455 A1) as evidence by Rubio et al. (2022, Nature, 12: 2625) further in view of Kumar et al. (WO 2010010431 A1).
Llamas teaches a method of treating adverse effects of alcohol consumption with cannabiodiol (CBD) for human consumption [0025] at about 0.001-1% weight [0040], as a beverage with water, alcohol [0041], and emulsifiers [0047].  The ethanol is about 2%-6% [0051].  Water is a type of pharmaceutically acceptable carrier.  Alcohol is a type of bioenhancer because it increases the solubility of the solute.  Emulsifer is a type of excipient.  Rubio et al. teaches excessive alcohol consumption has been associated with different components of the metabolic syndrome, such as arterial hypertension, dyslipidemia, type 2 diabetes or obesity (Abstract).  Therefore, the conditions of Claim 10 and 19-20 is met because the reference teaches treating humans that consume adverse amounts of alcohol which is associated with such consumption and thus the same patient population as claimed would be treated and then would inherently result in the claimed effects.
However, Llamas et al. does not teach piperidine.
Kumar et al. teaches a bioenhancer piperine, piperine derivative, piperidine derivatives (Claim 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use another bioenhancer such as piperidine because Kumar et al. teaches a bioenhancer piperine, piperine derivative, piperidine derivatives (Claim 13).  One would have been motivated to make a substitute for the expected benefit of enhancing bioavailability with piperidine.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Claim(s) 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Llamas (US 20150182455 A1) as evidence by Rubio et al. (2022, Nature, 12: 2625) further in view of Kumar et al. (WO 2010010431 A1) as applied to claims 10-15 and 19-20 above, and further in view of Arsiwala et al. (IN 201400887).
The teachings of Llamas, Rubio and Kumar are set forth above and applied as before.
The combination of Llamas, Rubio and Kumar do not specifically teach the tamarind and its concentration of about 0.05-20% w/w.
Arsiwala et al. teaches a method of improving obesity with 2-80% w/w tamarind seed extract (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add tamarind because Arsiwala et al. teaches a method of improving obesity with 2-80% w/w tamarind seed extract (Abstract).  One would have been motivated to use tamarind for the expected benefit of treating obesity as taught by Llamas and Rubio et al.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising about 0.05-20% of the active agent combination for the following reasons.  The reference does teach the composition for treating obesity.  Arsiwala et al. teaches a method of improving obesity with 2-80% w/w tamarind seed extract (Abstract).  Thus, it would have been obvious to make a concentrated composition containing both flavonoids and tocotrienols for use as a supplement to the diet.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655